Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter



1.	Claims 1-20 are allowed.

	
	The following is an examiner’s statement of reasons for allowance:  

	Claims 1, 10 and 16 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 1, 10 and 16.

	The Closest prior art, Ko et al. (US 2019/0251684) teach detecting first feature points of an object (face) in a first image frame from the first image frame; transforming the first image frame based on the detected first feature points and predefined reference points to generate a transformed first image frame; detecting second feature points of the object in a second image frame from the second image frame;  transforming the second image frame based on the detected second feature points and the predefined reference points to generate a transformed second image frame; and generating a combined image by combining the transformed first image frame and the transformed second image frame (see Fig. 7).

	However, None of the prior art of record teaches or fairly suggests that image processing method for generating a final frame that is based on the interpolated first background of the first face resampling keyframe, the interpolated second the first face resampling keyframe, the interpolated first face based on the first face resampling keyframe and the interpolation amount , and the interpolated second face based on the second face resampling keyframe and the interpolation amount, and together with combination of other claimed elements as set forth in the independent claims 1, 10 and 16.  Therefore, the claims1, 10 and 16.are over the prior art of records.

Claims 2-9, 11-15 and 17-20 are allowed because they are depended on independent claims 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-270-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663